Title: To Thomas Jefferson from Thomas Cooper, [23 March 1800]
From: Cooper, Thomas
To: Jefferson, Thomas



Sir
Sunday Evening [23 Mch. 1800]

Mr. Dallas, Mr. Duane and myself met to day, and after canvassing the most expedient method of proceeding on our side, we determined at length on the following.
That Mr. Duane shd. write you the Letter which accompanies this, to be presented to the Senate in your official Capacity. That Mr. Duane shd. be in the way at the meeting of the Senate, without formally presenting himself till it become necessary. That if the request to be heard by Counsel should be refused (which we much wish) before the time when the Senate have determined to call him, that he shall not obey the call: for we cannot be upon better ground (as we conceive) than in such a case. That if it be required that he shall personally appear in conformity to the resolution of the house, before the prayer of his Letter be granted, he shall appear for the purpose of obtaining it. That if the preliminary debate on his Letter be protracted  so that he be not called at all, or untill the close of the meeting, that he may properly go away having evidence of his attendance.—That if Counsel be allowed, we shd. obtain a day as distant as possible for their appearance in his behalf, both in the first instance, & afterward on their personal application. That on the appearance of Counsel at the bar of the house, they shall state in the outset, that they mean to object to the Jurisdiction of the Senate in the present Case.
That if they are stopped in this, they shall expressly decline entering into any farther or other defence, as they conceive their Client fully entitled to be heard on this Objection; an objection supported by precedent in the Case of Blount. That then Mr. Duane shall be absent, and keep out of the way of the Serjeant at Arms.
To this I beg leave to add as my present Suggestion, that if after these proceedings the Serjeant either acting by order of the house, or in consequence of any proclamation of the president at the Senate’s request should find him, that he fights the question by application for an habeas Corpus.
I am Sir with great esteem Your obedt Servt

Thomas Cooper

